


Exhibit 10.4

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1, dated as of February 14, 2007 (this “Amendment”), by and
between AMC Entertainment Inc., a Delaware corporation (the “Company”), and
Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Administrative Agent are parties to that certain
Credit Agreement, dated as of January 26, 2006 (as amended, restated, modified
or otherwise supplemented, the “Credit Agreement”), among the Company, Grupo
Cinemex, S.A. de C.V., a corporation organized under the laws of Mexico, Cadena
Mexicana de Exhibición, S.A. de C.V., a corporation organized under the laws of
Mexico, the Lenders and Issuers party thereto, the Administrative Agent and
Banco Nacional de Mexico, S.A., Integrante del Grupo Financiero Banamex, as
Mexican Facility Agent; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Company has
requested certain amendments to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.             Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Amendments. Effective as of the Effective Date (as defined below)
and subject to the terms and conditions set forth herein, the Credit Agreement
shall be amended as follows:

 

(a)           By deleting the definition of “Available Amount” in Section 1.1 of
the Credit Agreement in its entirety and inserting in lieu thereof the
following:

 

““Available Amount” means, with respect to any Person, at any time, an amount
equal to the amount of “Restricted Payments” (as defined in the New Subordinated
Note Indenture) the Company would be permitted to make under Section
4.06(a)(C)(1), (2) and (3) of the New Subordinated Note Indenture, such covenant
contained in the New Subordinated Note Indenture and all other terms of the New
Subordinated Note Indenture to which reference is made in such section, together
with all related definitions and ancillary provisions, being hereby incorporated
into this Agreement by this reference as though specifically set forth in this
definition; provided, however, that for purposes of this Agreement, (a) with
respect to Section 4.06(a)(C)(1) of the New Subordinated Note Indenture, the
“Restricted Payments Computation Period” (as defined in the New Subordinated
Note Indenture) shall be deemed to have commenced on April 1, 2007, (b) with
respect to Section 4.06(a)(C)(2) of the New Subordinated Note Indenture, the
aggregate net proceeds received by the Company shall be calculated commencing
April 1, 2007 and shall exclude any net proceeds received in connection with the
Merger, (c) with respect to Section 4.06(a)(C)(3) of the New Subordinated Note
Indenture, the aggregate net proceeds received by the Company shall be
calculated commencing April 1, 2007 and (d) any defined terms used in the New
Subordinated Note Indenture that have equivalent meanings in this Agreement or
any other Loan Document shall have such meaning so that the covenant made to the
Trustee (as defined in the New Subordinated Note Indenture) for the benefit of
the Holders (as defined in the New Subordinated Note Indenture) set forth in
Section 4.06(a)(C)(1), (2) and (3) of the New Subordinated Note

 

--------------------------------------------------------------------------------


 

Indenture runs to the benefit of the Lenders under this Agreement; provided,
further, that when used in this definition, the defined term “New Subordinated
Note Indenture” means the New Subordinated Note Indenture, as in effect on the
Closing Date and without giving effect to any amendments, waivers or
modifications thereto, or any termination, repayment, defeasance, redemption,
repurchase, or expiration thereof, in each case unless separately expressly
consented to in accordance with Section 11.1 (Amendments, Waivers, Etc.).”

 

(b)           By deleting Section 8.5(h) of the Credit Agreement in its entirety
and inserting in lieu thereof the following:

 

“(h)         Restricted Payments not otherwise permitted under this Section 8.5;
provided, however, that the aggregate amount of all such Restricted Payments,
together with the aggregate amount of all Investments made under Section 8.3(k),
shall not exceed (i) $200,000,000 plus (ii) the Available Amount plus (iii) any
redemption, prepayment, defeasance, repurchase or other satisfaction prior to
the scheduled maturity of any subordinated Indebtedness of the Company or any of
its Subsidiaries in an aggregate principal amount of up to $600,000,000 to the
extent the Company has redeemed, prepaid, defeased, repurchased or otherwise
satisfied, as applicable, such Indebtedness pursuant to the terms thereof on or
prior to April 30, 2007;”

 

3.             Waiver. During the period from February 12, 2007 to and including
February 20, 2007 (the “Waiver Period”), the Requisite Lenders hereby waive any
Default or Event of Default arising as a result of the Company’s failure to
deliver to the Administrative Agent financial statements for the Fiscal Quarter
ending December 28, 2006 within 45 days after the end of such Fiscal Quarter in
accordance with Section 6.1(a) of the Credit Agreement and the related
Compliance Certificate in accordance with Section 6.1(c) of the Credit Agreement
(collectively, the “Existing Default”); provided, however, that upon the
occurrence of any Default or Event of Default other than the Existing Default,
the Waiver Period shall automatically and immediately terminate.

 

4.             Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date the following conditions precedent have
been satisfied (the “Effective Date”):

 

(a)           the Administrative Agent shall have received (i) this Amendment,
duly executed and delivered by the Company and the Administrative Agent, (ii)
the Affirmation of Guarantors, in the form attached hereto as Annex A, duly
executed and delivered by each of the Guarantors, and (iii) Lender Consents, in
the form attached hereto as Annex B (the “Lender Consents”), duly executed by
the Lenders constituting the Requisite Lenders;

 

(b)           the Administrative Agent shall have received all fees and accrued
expenses of the Administrative Agent required to be paid by the Company,
including, without limitation, those set forth under Section 7 below;

 

(c)           after giving effect to this Amendment, each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the date hereof, as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; and

 

(d)           after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing on the date hereof.

 

2

--------------------------------------------------------------------------------


 

5.             Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and the Lenders, on and as of the date
hereof, that:

 

(a)           (i) The Company has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, (ii) this Amendment has
been duly executed and delivered by the Company and (iii) this Amendment is the
legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

(b)           After giving effect to this Amendment, each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents is
true and correct in all material respects on and as of the date hereof, as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date.

 

(c)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

6.             Continuing Effect. Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect and the Company and
the other Loan Parties shall continue to be bound by all of such terms and
provisions. This Amendment is limited as specified herein and shall not
constitute an amendment or waiver of, or an indication of the Administrative
Agent’s or the Lenders’ willingness to amend or waive, any other provisions of
the Credit Agreement or the other Loan Documents for any other date or purpose.

 

7.             Fees and Expenses.

 

(a)           As consideration for the execution of this Amendment, the Company
agrees to pay to the Administrative Agent for the account of each Lender from
which the Administrative Agent shall have received (by facsimile or otherwise)
an executed Lender Consent on or prior to 12:00 noon (New York time) on February
14, 2007 an amendment fee equal to 0.05% of the sum of (i) such Lender’s
Revolving Credit Commitment then in effect and (ii) the principal amount of such
Lender’s Term Loans then outstanding.

 

(b)           The Company agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and expenses incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment, and all
other documents prepared in connection herewith, and the transactions
contemplated hereby, including, without limitation, reasonable fees and
disbursements and other charges of counsel to the Administrative Agent.

 

8.             Choice of Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

9.             Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
e-mail shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

3

--------------------------------------------------------------------------------


 

10.           Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

11.           Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

12.           Loan Document. This Amendment is a Loan Document.

 

13.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
AND ANY OTHER LOAN DOCUMENT.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

AMC ENTERTAINMENT INC.

 

 

 

By:

/s/ CRAIG R. RAMSEY

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President & CFO

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as
Administrative Agent

 

 

 

 

 

By:

/s/ CARL CHO

 

 

Name: Carl Cho

 

Title: Director

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

AFFIRMATION OF GUARANTORS

 

Each Guarantor hereby consents to the Amendment No. 1 (the “Amendment”) to which
this Affirmation of Guarantors is attached and agrees that the terms thereof
shall not affect in any way its obligations and liabilities under the Loan
Documents (as amended and otherwise expressly modified by the Amendment) to
which it is a party, all of which obligations and liabilities shall remain in
full force and effect and each of which is hereby reaffirmed.

 

Consented to and agreed as of

the date of the Amendment:

 

EACH GUARANTOR LISTED ON SCHEDULE I HERETO

 

By:

/s/ CRAIG R. RAMSEY

 

Name: Craig R. Ramsey

Title: Executive Vice President & CFO

 

DOWNTOWN BOSTON CINEMAS, LLC

LOEWS NORTH VERSAILLES CINEMAS, LLC

LOEWS PLAINVILLE CINEMAS, LLC

METHUEN CINEMAS, LLC

OHIO CINEMAS, LLC

RICHMOND MALL CINEMAS, LLC

SPRINGFIELD CINEMAS, LLC

WATERFRONT CINEMAS, LLC

 

By: Plitt Theatres, Inc., the Sole Member

 

By:

/s/ CRAIG R. RAMSEY

 

Name: Craig R. Ramsey

Title: Executive Vice President & CFO

 

GATEWAY CINEMAS, LLC

LEWISVILLE CINEMAS, LLC

LOEWS GARDEN STATE CINEMAS, LLC

 

By: RKO Century Warner Theatres, Inc., the Sole Member

 

By:

/s/ CRAIG R. RAMSEY

 

Name: Craig R. Ramsey

Title: Executive Vice President & CFO

 

--------------------------------------------------------------------------------


 

LOEWS CINEPLEX U.S. CALLCO, LLC

 

By: Loews Cineplex Theatres, Inc., the Sole Member

 

By:

/s/ CRAIG R. RAMSEY

 

Name: Craig R. Ramsey

Title: Executive Vice President & CFO

 

LOEKS-STAR PARTNERS

 

By: Star Theatres of Michigan, Inc., a General Partner

 

By:

/s/ CRAIG R. RAMSEY

 

Name: Craig R. Ramsey

Title: Executive Vice President & CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

AMC CARD PROCESSING SERVICES, INC.

AMC ENTERTAINMENT INTERNATIONAL, INC.

AMC REALTY, INC.

AMERICAN MULTI -CINEMA, INC.

CENTERTAINMENT, INC.

CLUB CINEMA OF MAZZA, INC.

GCT PACIFIC BEVERAGE SERVICES, INC.

NATIONAL CINEMA NETWORK, INC.

PREMIUM CINEMA OF YORKTOWN, INC.

PREMIUM THEATER OF FRAMINGHAM, INC.

PREMIUM THEATRE OF MAYFAIR, INC.

BRICK PLAZA CINEMAS, INC.

CRESCENT ADVERTISING CORPORATION

ETON AMUSEMENT CORPORATION

FALL RIVER CINEMA, INC.

FARMERS CINEMAS, INC.

FORTY-SECOND STREET CINEMAS, INC.

FOUNTAIN CINEMAS, INC.

JERSEY GARDEN CINEMAS, INC.

KIPS BAY CINEMAS, INC.

LANCE THEATRE CORPORATION

LCE ACQUISITIONSUB, INC.

LCE MEXICAN HOLDINGS, INC.

LIBERTY TREE CINEMA CORP.

LOEKS ACQUISITION CORP.

LOEWS AKRON CINEMAS, INC.

LOEWS ARLINGTON CINEMAS, INC.

LOEWS ARLINGTON WEST CINEMAS, INC.

LOEWS BALTIMORE CINEMAS, INC.

LOEWS BEREA CINEMAS, INC.

LOEWS BRISTOL CINEMAS, INC.

LOEW’S CALIFORNIA THEATRES, INC.

LOEWS CENTERPARK CINEMAS, INC.

LOEWS CENTURY MALL CINEMAS, INC.

LOEWS CHERI CINEMAS, INC.

LOEWS CHERRY TREE MALL CINEMAS, INC.

LOEWS CHICAGO CINEMAS, INC.

LOEWS CINEPLEX ENTERTAINMENT GIFT CARD CORPORATION

LOEWS CINEPLEX INTERNATIONAL HOLDINGS, INC.

LOEWS CINEPLEX THEATRES HOLDCO, INC.

LOEWS CITYWALK THEATRE CORPORATION

LOEWS CONNECTICUT CINEMAS, INC.

LOEWS DEAUVILLE NORTH CINEMAS, INC.

LOEWS EAST HANOVER CINEMAS, INC.

LOEWS FORT WORTH CINEMAS, INC.

LOEWS FREEHOLD MALL CINEMAS, INC.

LOEWS FRESH POND CINEMAS, INC.

LOEWS GREENWOOD CINEMAS, INC.

LOEWS HOUSTON CINEMAS, INC.

 

--------------------------------------------------------------------------------


 

LOEWS LAFAYETTE CINEMAS, INC.

LOEWS LINCOLN PLAZA CINEMAS, INC.

LOEWS MEADOWLAND CINEMAS 8, INC.

LOEWS MEADOWLAND CINEMAS, INC.

LOEWS MERRILLVILLE CINEMAS, INC.

LOEWS MONTGOMERY CINEMAS, INC.

LOEWS MOUNTAINSIDE CINEMAS, INC.

LOEWS NEW JERSEY CINEMAS, INC.

LOEWS NEWARK CINEMAS, INC.

LOEWS PENTAGON CITY CINEMAS, INC.

LOEWS RICHMOND MALL CINEMAS, INC.

LOEWS RIDGEFIELD PARK CINEMAS, INC.

LOEWS THEATRE MANAGEMENT CORP.

LOEWS THEATRES CLEARING CORP.

LOEWS TOMS RIVER CINEMAS, INC.

LOEWS USA CINEMAS INC.

LOEWS VESTAL CINEMAS, INC.

LOEWS WASHINGTON CINEMAS, INC.

LOEWS WEST LONG BRANCH CINEMAS, INC.

LOEWS-HARTZ MUSIC MAKERS THEATRES, INC.

LTM TURKISH HOLDINGS, INC.

MID-STATES THEATRES, INC.

MUSIC MAKERS THEATRES, INC.

NEW BRUNSWICK CINEMAS, INC.

NICKELODEON BOSTON, INC.

PARKCHESTER AMUSEMENT CORPORATION

PARSIPPANY THEATRE CORP.

PLITT SOUTHERN THEATRES, INC.

PLITT THEATRES, INC.

RED BANK THEATRE CORPORATION

RKO CENTURY WARNER THEATRES, INC.

S & J THEATRES INC.

SACK THEATRES, INC.

SOUTH HOLLAND CINEMAS, INC.

STAR THEATRES OF MICHIGAN, INC.

STAR THEATRES, INC.

STROUD MALL CINEMAS, INC.

TALENT BOOKING AGENCY, INC.

THE WALTER READE ORGANIZATION, INC.

THEATRE HOLDINGS, INC.

U.S.A. CINEMAS, INC.

WEBSTER CHICAGO CINEMAS, INC.

WHITE MARSH CINEMAS, INC.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

LENDER CONSENT

 

Reference is made to the Credit Agreement, dated as of January 26, 2006 (as
amended, restated, modified or otherwise supplemented, the “Credit Agreement”),
among AMC Entertainment Inc., a Delaware corporation (the “Company”), Grupo
Cinemex, S.A. de C.V., a corporation organized under the laws of Mexico, Cadena
Mexicana de Exhibición, S.A. de C.V., a corporation organized under the laws of
Mexico, the Lenders and Issuers party thereto, Citicorp North America, Inc., as
Administrative Agent (in such capacity, the “Administrative Agent”), and Banco
Nacional de Mexico, S.A., Integrante del Grupo Financiero Banamex, as Mexican
Facility Agent. Unless otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement are used herein as therein defined.

 

The Company has requested that the Lenders consent to the amendment of the
Credit Agreement on the terms and subject to the conditions described in the
Amendment No. 1 (the “Amendment”) to which this Lender Consent is attached.

 

Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit Agreement,
the undersigned Lender hereby consents to the Amendment and authorizes the
Administrative Agent to execute the Amendment on its behalf.

 

Consented to and agreed as of

the date of the Amendment:

 

 

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------
